The action is one by W. Mansfield and Odessa Mansfield, his wife, for damages alleged to have been sustained by the latter in a collision between the automobile of plaintiffs and the automobile of defendant, through the defendant's negligence. The jury returned a verdict in favor of plaintiffs in the sum of $11. The plaintiffs thereupon made a motion for a new trial on several grounds, one being that "the damages awarded by the jury are inadequate." Upon the consideration of the motion the court conditionally refused to grant a new trial if defendant would pay the plaintiffs $500 within ten days from the date of such refusal. Thereafter, it appearing that defendant had not complied with the condition imposed, the motion for new trial was granted on the ground of inadequacy of damages. The appeal is from this order.
On the motion of plaintiffs the transcript of the testimony was stricken. There is before us, then, only the judgment-roll. One of the statutory grounds for granting a new trial is "excessive or insufficient damages, appearing to have been given under the influence of passion or prejudice." Section 3847, Rev. Code 1928. In the absence of the testimony, or a statement of the facts, or a bill of exceptions, it is *Page 176 
not possible for us to determine that the court's order was erroneous. The presumption is in favor of the validity of the judgment.
The judgment is affirmed.
McALISTER, C.J., and LOCKWOOD, J., concur.